     Case 3:19-cv-01237-RJD Document 9 Filed 07/02/20 Page 1 of 7 Page ID #29




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

    STEVEN MIELOSZYK,                              )
                                                   )
                  Plaintiff,                       )
                                                   )
    vs.                                            )          Case No. 19-cv-01237-RJD
                                                   )
    LT. MCBRIDE,                                   )
    LIEUTENANT BAKER,                              )
    C/O FREEMAN, and                               )
    C/O HAWK,                                      )
                                                   )
                 Defendants.                       )

                               MEMORANDUM AND ORDER

DALY, Magistrate Judge: 1

          Plaintiff Steven Mieloszyk filed this pro se civil rights action pursuant to 42 U.S.C.

§ 1983 alleging that on November 15, 2017, officials at Pinckneyville Correctional Center

(“Pinckneyville”) transported him in a vehicle that was not wheelchair accessible,

violating his rights under the Eighth Amendment and the Americans with Disabilities

Act (“ADA”), 42 U.S.C. § 12101 et seq. Although Plaintiff’s claims pertain to his

incarceration at Pinckneyville, he was not in custody at the time he filed his Complaint.2

He is requesting injunctive relief and money damages.




1 The Court has jurisdiction to screen Plaintiff’s Complaint in light of his consent to the full
jurisdiction of a magistrate judge and the Illinois Department of Corrections’ limited consent to
the exercise of magistrate judge jurisdiction, as set forth in the Memorandum of Understanding
between the Illinois Department of Corrections and this Court.
2 The determination of a plaintiff’s status as a prisoner or non-prisoner must be made as of the

date the lawsuit is brought. Kerr v. Puckett, 138 F.3d 321, 323 (7th Cir. 1998). Although Plaintiff’s
pleadings appear to have been drafted while he was in custody, at the time of filing he was living
in a personal residence.

                                                 1
    Case 3:19-cv-01237-RJD Document 9 Filed 07/02/20 Page 2 of 7 Page ID #30




       This matter is before the Court for consideration of Plaintiff’s Motion for Leave to

Proceed in Forma Pauperis (“IFP Motion”) (Doc. 2) and to screen the Complaint pursuant

to 28 U.S.C. §1915(e)(2)(B). 3

                     MOTION TO PROCEED IN FORMA PAUPERIS

       28 U.S.C. § 1915(a) permits the Court to authorize a plaintiff to file a lawsuit

“without prepayment of fees” if the plaintiff “submits an affidavit” demonstrating that

he lacks the assets to pay the filing fee at that time. 28 U.S.C. § 1915(a)(1). Although a

plaintiff need not show that he is totally destitute, Zaun v. Dobbin, 628 F.2d 990, 992 (7th

Cir. 1980), it must be remembered that the privilege of proceeding in forma pauperis “is

reserved to the many truly impoverished litigants who, within the District Court’s sound

discretion, would remain without legal remedy if such privilege were not afforded to

them.” Brewster v. N. Am. Van Lines, Inc., 461 F.2d 649, 651 (7th Cir. 1972).

       Although Plaintiff is treated as a non-prisoner for purposes of this inquiry, he has

submitted the form used by prisoners for seeking in forma pauperis status. That form

contains only some of the information the Court needs to assess Plaintiff’s financial

circumstances. Importantly, while the form asks questions about Plaintiff’s employment,

income, dependents, and assets, it is focused on those matters as they stood while he was

incarcerated. If things have changed since his release, Plaintiff has not reported them.




3Because Plaintiff was not incarcerated at the time of filing, he is not subject to the provisions of
the Prison Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915A.

                                                 2
  Case 3:19-cv-01237-RJD Document 9 Filed 07/02/20 Page 3 of 7 Page ID #31




       Nevertheless, the Court will accept from Plaintiff’s submissions that he is disabled

and has no assets or employment. On those averments, the Court will grant him leave to

proceed in forma pauperis.

                                       SCREENING

Screening Standard

       Notwithstanding the finding of indigence, the Court must dismiss any complaint

or portion thereof if it has raised claims that are legally “frivolous or malicious,” that fail

to state a claim upon which relief may be granted, or that seek monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B). In determining

whether a complaint states a claim, the Court applies the same standard as when

addressing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See

Lagerstrom v. Kingston, 463 F.3d 621, 624 (7th Cir. 2006).

The Complaint

       Plaintiff alleges that he is disabled and depends on a wheelchair for mobility.

According to Plaintiff, on November 15, 2017, he was transported from Pinckneyville to

Dixon, Illinois on a court writ in a vehicle that was not wheelchair accessible. As a result,

Plaintiff had to get out of his wheelchair and crawl on his hands and knees to get into the

vehicle. Plaintiff claims that this violated his rights under the ADA. Plaintiff does not

associate these allegations with any particular defendant, and none of the defendants

identified in the case caption are mentioned in the body of the Complaint.

       Based on the allegations in the Complaint, the Court finds it convenient to

designate the following two Counts:

                                              3
    Case 3:19-cv-01237-RJD Document 9 Filed 07/02/20 Page 4 of 7 Page ID #32




       Count 1:        Eighth Amendment claim for exhibiting deliberate
                       indifference to Plaintiff’s serious medical condition.

       Count 2:        Claim under the ADA and/or Rehabilitation Act (“RA”) 4 for
                       failing to transport Plaintiff in a wheelchair accessible vehicle.

The parties and the Court will use these designations in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court. Any claim that is mentioned

in the Complaint but not addressed in this Order is considered dismissed without

prejudice as inadequately pled under the Twombly 5 pleading standard.

Discussion

       Count 1

       The allegations in Count 1 are not associated with any specific individuals or

defendants. Absent this information, Plaintiff has failed to allege personal involvement

as to any defendant that is sufficient to state a claim for deliberate indifference. Vance v.

Peters, 97 F.3d 987, 991 (7th Cir. 1996). See also Collins v. Kibort, 143 F.3d 331, 334 (7th Cir.

1998) (“A plaintiff cannot state a claim against a defendant by including the defendant’s

name in the caption.”). Additionally, without identifying who is responsible for the

alleged violation, the Complaint does not provide the type of notice contemplated under

Rule 8. See Erickson v. Pardus, 551 U.S. 89, 93 (2007). Accordingly, Count 1 will be

dismissed without prejudice for failure to state a claim.



4 Plaintiff pursues relief under the ADA; he does not mention the RA. But courts “are supposed
to analyze a litigant’s claims and not just legal theories that he propounds,” particularly when the
plaintiff is proceeding pro se. See Norfleet v. Walker, 684 F.3d 688, 690 (7th Cir. 2012) (citations
omitted). A claim under the Rehabilitation Act is functionally identical to a claim under the ADA.
Wagoner v. Lemmon, 778 F.3d 586, 592 (7th Cir. 2015).
5 Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).


                                                 4
  Case 3:19-cv-01237-RJD Document 9 Filed 07/02/20 Page 5 of 7 Page ID #33




       Count 2

       Plaintiff has not named a proper defendant with respect to Count 2. The proper

defendant with respect to ADA and RA claims is the agency, in this case the Illinois

Department of Corrections (“IDOC”), or its director (in his official capacity). See 42 U.S.C.

§ 12131(1)(b); Jaros v. Illinois Dep’t of Corr., 684 F.3d 667, 670 n.2 (7th Cir. 2012). Normally,

the Court would correct this mistake on Plaintiff’s behalf by directing the Clerk to add an

appropriate official capacity defendant to the docket. As is explained below, however,

even if Plaintiff had named a proper defendant, his ADA and/or RA claim would fail.

       Because Plaintiff is no longer incarcerated, he is limited to seeking compensatory

damages. See Pearson v. Welborn, 471 F.3d 732, 743 (7th Cir.2006). To state a claim for

compensatory damages under the ADA or RA, Plaintiff must allege that IDOC, through

its employees, acted with deliberate indifference. See Lacy v. Cook Cty., Illinois, 897 F.3d

847, 862-63 (7th Cir. 2018). Plaintiff, however, has failed to allege that any defendant acted

with deliberate indifference because his claims are not associated with any particular

individual. Absent such allegations, Plaintiff has failed to state a claim for compensatory

damages under the ADA or RA. Accordingly, Count 2 will be dismissed without

prejudice for failure to state a claim.

                                          DISPOSITION

       IT IS HEREBY ORDERED that the Motion for Leave to Proceed in forma pauperis

(Doc. 2) is GRANTED, and the Complaint (Doc. 1) is DISMISSED without prejudice for

failure to state a claim upon which relief may be granted.

       Plaintiff is GRANTED leave to file a “First Amended Complaint” on or before

                                               5
  Case 3:19-cv-01237-RJD Document 9 Filed 07/02/20 Page 6 of 7 Page ID #34




August 3, 2020. Should Plaintiff fail to file a First Amended Complaint within the allotted

time or consistent with the instructions set forth in this Order, the entire case shall be

dismissed with prejudice for failure to comply with a court order and/or for failure to

prosecute his claims. See FED. R. CIV. PROC. 41(b); Ladien v. Astrachan, 128 F.3d 1051, 1057

(7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466, 468 (7th Cir. 1994).

       It is strongly recommended that Plaintiff use the civil rights complaint form

designed for use in this District. He should label the form, “First Amended Complaint,”

and he should use the case number for this action (No. 19-cv-01237-RJD). To enable

Plaintiff to comply with this Order, the CLERK is DIRECTED to mail Plaintiff a blank

civil rights complaint form.

       An amended complaint generally supersedes and replaces the original complaint,

rendering the original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354

F.3d 632, 638 n. 1 (7th Cir. 2004). The First Amended Complaint must stand on its own

without reference to any previous pleading. Plaintiff must re-file any exhibits he wishes

the Court to consider. The First Amended Complaint is also subject to review pursuant

to 28 U.S.C. § 1915(e).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the

Clerk of Court and each opposing party informed of any change in his address; the Court

will not independently investigate his whereabouts. This shall be done in writing and not

later than 7 days after a change in address occurs. Failure to comply with this Order will

cause a delay in the transmission of court documents and may result in dismissal of this

action for want of prosecution. See FED. R. CIV. PROC. 41(b).

                                             6
Case 3:19-cv-01237-RJD Document 9 Filed 07/02/20 Page 7 of 7 Page ID #35




   IT IS SO ORDERED.

   DATED: July 2, 2020

                                       s/ Reona J. Daly
                                       Hon. Reona J. Daly
                                       United States Magistrate Judge




                                   7
